DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 7/6/2021.
Claims 1-7, 9-15 and 21-24 are pending. Claims 8 and 16-20 are canceled. 
Response to Arguments
Applicants’ arguments filed under Remarks on pages 7-11 on 7/6/2021 have been fully considered but they are not persuasive. Applicants state on page 8 that:

    PNG
    media_image1.png
    175
    700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    267
    699
    media_image2.png
    Greyscale

The Examiner respectfully disagrees. Becker discloses the limitation of “display selected radiology images of the stack of radiology images on the at least one display 
With regards to claim 9, Roberge discloses text label 24 as seen in Fig. 2, in Fig. 5 where text annotation is illustrated at 53, in Figure 7 descriptive elements are generated at 75, these descriptive elements are applied to images so that they may be used in a report. These are illustrated in Fig. 9; “FIG. 9 shows the coronary images also shown in FIG. 8A and FIG. 8B that include a pair of descriptive callouts 92 and captions 93 in which data generated through the use of a hemodynamics system-generated data 
On page 10 Applicants argues:

    PNG
    media_image3.png
    461
    694
    media_image3.png
    Greyscale

The Examiner respectfully disagrees. Becker discloses “wherein the at least one key image includes a key image identified as the radiology image of the stack of radiology images for which the identified feature has largest cross-section” as recited in claim 4. See paragraphs [0084, 0089-0091, 0105]. Key Image starting at paragraph [0089] on page 8 is disclosed – “in step 515 the image is flagged as a ‘Key Image.’” Further, when the PAPVR system retrieves an image, that is the two-dimensional cross-section of a three-dimensional image/scan. the PAPVR system analyzes and interprets each cross-section of a three-dimensional scan of a particular region of a patient's body. Becker discloses that “if a patient's CT scan shows a pleural effusion, the Key Image can be the image (e.g., two-dimensional cross-sectional image) determined by the PAPVR system to clearly and accurately show the pleural effusion.” Finally, as seen in Fig. 8, window 800 provides with images – cross-sections for review. Menu features 825 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0257854 to Becker et al. (hereafter, “Becker”).
With regard to claim 1 Becker discloses a radiology workstation (Figures 1 and 3; paragraph [0014]) comprising: a computer connected to receive a stack of radiology images of a portion of a radiology examination subject, the computer including at least one display component and at least one user input component; wherein the computer .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0257854 to Becker et al. (hereafter, “Becker”) in combination with US 10,657,220 to Roberge. 
With regard to claim 9, claim 9 is rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claim 9. Becker discloses a workstation as shown in claim 1 above and further discloses convert the stack of radiology images to a three-dimensional (3D) image (background section at paragraphs [0002-0004] where 3D image is discussed); identify a radiology finding including a feature depicted in the 3D image (paragraph [0084]), extract at least one two-dimensional (2D) key image depicting the radiology finding from the 3D image (Figure 5 step 505 paragraph [0091]) and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.

It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Becker’s reference. The suggestion/motivation for doing so would have been to “depict or describe a feature or pathology as an overlay or modification of the one or more images from the image repository”, as suggested by Roberge at col. 10 line 8-12 and to summarize or highlight information regarding the structural image.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Roberge with Becker to obtain the invention as specified in claim 9. 
With regard to claim 13 Becker discloses wherein the identified feature is a tumor or lesion (paragraph [0090]).

Claims 2, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0257854 to Becker et al. (hereafter, “Becker”) in combination with US 10,657,220 to Roberge, further in view of US 2009/0309874 to Salganicoff et al. (hereafter, “Salganicoff”).
With regard to claim 2 Becker in combination with Roberge teach radiology workstation according to claim 1 as discussed above. However, neither Becker nor Roberge expressly teaches wherein the radiology finding is identified by automated analysis of the stack of radiology images comprising: converting the stack of radiology images to a three-dimensional (3D) image; and identifying a feature depicted in the 3D image. Salganicoff teaches wherein the radiology finding is identified by automated analysis of the stack of radiology images comprising: converting the stack of radiology images to a three-dimensional (3D) image; and identifying a feature depicted in the 3D image (paragraph [0008 and 0016]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Becker’s and Roberge’s reference. The suggestion/motivation for doing so would have been to have pre-rendered 3D images for display on a viewing workstation, as suggested by Salganicoff. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
With regard to claims 4 and 10 Becker teach wherein at least one key image includes a key image identified as the radiology image of the stack of radiology images for which the identified feature has largest cross-section (see ‘key image’ section on page 8 starting at paragraph [0089] and continue to [0091]).
With regard to claim 7 Becker discloses wherein the identified feature is a tumor or lesion (paragraph [0090]).

Claims 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0257854 to Becker et al. (hereafter, “Becker”) in combination with US 10,657,220 to Roberge, further in view of US 2016/0314278 to Mabotuwana et al. (hereafter, “Mabotuwana”).
With regard to claim 15 Becker in combination with Roberge teach radiology workstation according to claim 9 as discussed above. However, neither Becker nor Roberge expressly teach detecting identification via the at least one user input component of a location on a displayed selected radiology image of the stack of radiology images. 
Mabotuwana teaches detecting identification via the at least one user input component of a location on a displayed selected radiology image of the stack of radiology images (Fig. 9 steps 802-812 for example, paragraph [0067]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Becker’s and Roberge’s reference. The suggestion/motivation for doing so would have been to show the clinical finding progression over time with the images zoomed and panned such that the clinical  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Mabotuwana with Becker and Roberge to obtain the invention as specified in claim 15. 
With regard to claim 3 Mabotuwana teaches wherein the radiology finding is identified by: detecting identification via the at least one user input component of a location on a displayed selected radiology image of the stack of radiology images; and identifying a feature at the identified location by automated analysis of the displayed selected radiology image of the stack of radiology images (Figure 9, steps 802-810, paragraph [0067]).
With regard to claim 14 Becker teaches wherein the radiology finding is identified by automated analysis of the stack of radiology images as discussed above. And, further, Mabotuwana teaches wherein the radiology finding is identified by detecting textual description of the radiology finding in the radiology report (paragraphs [0006-0008]).
Allowable Subject Matter
Claims 5 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 21 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 2014/0257854 of Becker et al. teaches a radiology workstation including a computer with a processor programmed to “display selected radiology images of the stack of radiology images on the at least one display component; receive entry of a current radiology report via the at least one user input component and displaying the entered radiology report on the at least one display component; identify a radiology finding by at least one of (i) automated analysis of the stack of radiology images”; the cited art of record US 9,904,966 to Mabotuwana teaches using image references in radiology reports to support report-to-image navigation to display diagnostic report; the cited art of record US 2009/0309874 to Salganicoff et al. teaches displaying pre-rendered computed aided diagnosis results by performing CAD to automatically identify regions of interest. However, the cited art of records fails to teach “wherein the radiology finding includes a minimum length of the identified feature along a short axis of the identified feature, and the at least one key image includes a key image extracted from the 3D image that contains the short axis of the identified feature” as recited in claim 6, in combination with claim as a whole; and “wherein the radiology finding includes a maximum length of the identified feature along a long axis of the identified feature, and the at least one key image includes a key image that contains the long axis of the identified feature and that is extracted from a three-dimensional (3D) image generated by conversion of the stack of radiology images to said 3D image”, recited in claim 21, in combination with claim as a whole. Dependent claims 23-24 are allowed for the same reasons.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669